Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/4/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 

The limitations of executing, by the one or more processors, at least one structured query language (SQL) procedure within the database environment via a computing entity to aggregate the plurality of records into a plurality of attribute data items, wherein: (i) each attribute data item of the plurality of attribute data items (a) is associated with an attribute data item identifier, an associated aggregate data group of a plurality of aggregate data groups, and an associated primary data group of the plurality of primary data groups and (b) comprises an aggregate data value for each attribute of interest of the one or more attributes of interest, and (ii) each aggregate data value for a particular attribute of interest in a particular attribute data item is determined based at least in part on a subset of data values for the particular attribute of interest in 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor, a memory, and a computer program code. These element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Additionally the claims recites importing, by one or more processors, the population dataset into a database environment, and providing, by the one or more processors, a user interface for displaying via a user computing entity, wherein the user interface comprises, for each attribute data item of one or more of the plurality of Accordingly, these additional element do not integrate the abstract idea into a practical application because it is consider an insignificant extra-solution activity specifically gathering data and displaying results which do not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a processor, a memory, and a computer program code” are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the claim recites importing, by one or more processors, the population dataset into a database environment, and providing, by the one or more processors, a user interface for displaying via a user computing entity, wherein the user interface comprises, for each attribute data item of one or more of the plurality of attribute data items for an aggregate data group of the plurality of aggregate data groups, (i) the attribute data item identifier and (ii) the comparison data value for each attribute of interest of the one or more attributes of interest for each attribute data item. The additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra-solution activity because the additional element are just importing data and displaying results which accordantly to The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein: (i) the at least one SQL procedure is configured to generate the standardized data value for each attribute of interest of the one or more attributes of interest with respect to the attribute data item based at least in part on a selected primary group data value, and (ii) the selected primary group data value is selected from at least one standardized reference table hosted within the database environment based at least in part on the associated primary data group for the attribute data item.

The limitations of wherein: (i) the at least one SQL procedure is configured to generate the standardized data value for each attribute of interest of the one or more attributes of interest with respect to the attribute data item based at least in part on a selected primary group data value, and (ii) the selected primary group data value is selected from at least one standardized reference table hosted within the database environment based at least in part on the associated primary data group for the attribute data item; other than reciting “a processor, a memory, and a computer program code” in a “a method, an apparatus and a non-transitory computer storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor, a memory, and a computer program code. These element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.



The limitations of wherein: (i) the one or more peer primary data groups comprise a proper subset of the plurality of primary data groups that are deemed similar to the associated primary data group for the attribute data item, and (ii) the at least one SQL procedure is configured to identify the cohort by selecting the cohort from at least one cohort reference table 48AttyDktNo. 054642/695156 LEGAL02/401 51021v23hosted within the database environment based at least in part on the associated primary data group for the attribute data item; other than reciting “a processor, a memory, and a computer program code” in a “a method, an apparatus and a non-transitory computer storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain a set of data and based on said data a value can be given based on how close the data is to the received query for any specific attribute. In addition a user can compare the groups which have been standardized to the new group which has been established, and determining a final group for he initial established data. If a claim limitation, under its broadest reasonable interpretation, 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor, a memory, and a computer program code. These element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comprising, by the one or more processors and for each attribute data item of the plurality of attribute data items, executing the at least one SQL procedure within the database environment via the computing entity to generate a significance data value for each attribute of interest of the one or more attributes of interest, wherein: the 

The limitations of comprising, by the one or more processors and for each attribute data item of the plurality of attribute data items, executing the at least one SQL procedure within the database environment via the computing entity to generate a significance data value for each attribute of interest of the one or more attributes of interest, wherein: the significance data value for an attribute of interest identifies an estimated magnitude of difference between the standardized data value generated for the attribute of interest for the attribute data item and the statistical data value generated for the attribute of interest for the attribute data item for the cohort, and the user interface displays a user interface element for each attribute of interest of the one or more attributes of interest for each attribute data item of the plurality of attribute data items for the aggregate data group in which the significance data value comprises a certain data value; other than reciting “a processor, a memory, and a computer program code” in a “a method, an apparatus and a non-transitory computer storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor, a memory, and a computer program code. These element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.



The limitations of wherein the user interface element comprises at least one of a particular color for the attribute of interest indicating the significance data value or a graphical representation for the attribute of interest indicating the significant data value; other than reciting “a processor” in “a method” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain a set of data and based on said data a value can be given based on how close the data is to the received query for any specific attribute. In addition a user can compare the groups which have been standardized to the new group which has been established, and determining a final group for he initial established data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 6, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comprising, by the one or more processors and for each attribute data item of the plurality of attribute data items, executing the at least one SQL procedure within the database environment via the computing entity to generate a ranking for each attribute of interest of the one or more attributes of interest with respect to the attribute data item, wherein: the ranking comprises two or more peer primary data groups associated with the cohort listed in an order based at least in part on the standardized data value for the attribute of interest for the attribute data item for each of the two or more peer primary data groups associated with the cohort, and the user interface displays the ranking for each attribute of interest of the one or more attributes of interest for a particular attribute data item of the plurality of attribute data items in 49AttyDktNo. 054642/695156 LEGAL02/401 51021v23response to receiving a selection of 

The limitations of comprising, by the one or more processors and for each attribute data item of the plurality of attribute data items, executing the at least one SQL procedure within the database environment via the computing entity to generate a ranking for each attribute of interest of the one or more attributes of interest with respect to the attribute data item, wherein: the ranking comprises two or more peer primary data groups associated with the cohort listed in an order based at least in part on the standardized data value for the attribute of interest for the attribute data item for each of the two or more peer primary data groups associated with the cohort, and the user interface displays the ranking for each attribute of interest of the one or more attributes of interest for a particular attribute data item of the plurality of attribute data items in 49AttyDktNo. 054642/695156 LEGAL02/401 51021v23response to receiving a selection of the attribute data item identifier for the particular attribute data item by a user via the user interface; other than reciting “a processor, a memory, and a computer program code” in a “a method, an apparatus and a non-transitory computer storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain a set of data and based on said data a value can be given based on how close the data is to the received query for any specific attribute. In addition a user can compare the groups which have been standardized to the new group which has been established, and determining a final group for he initial established data. If a claim limitation, under its broadest reasonable interpretation, 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor, a memory, and a computer program code. These element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comprising, by the one or more processors and for each attribute data item of the plurality of attribute data items, executing the at least one SQL procedure within the database environment via the computing entity to generate a population ranking for each attribute 

The limitations of comprising, by the one or more processors and for each attribute data item of the plurality of attribute data items, executing the at least one SQL procedure within the database environment via the computing entity to generate a population ranking for each attribute of interest of the one or more attributes of interest with respect to the attribute data item, wherein: the population ranking for an attribute of interest with respect to an attribute data item describes an ordering of each primary data group in the plurality of primary data groups that is determined based at least in part on the standardized data value for the attribute of interest for the attribute data item for each primary data group of the plurality of primary data groups, and the user interface displays the population ranking for each attribute of interest of the one or more attributes of interest for the particular attribute data item in response to receiving the 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the user interface comprises (i) the comparison data value for each attribute of interest of the one or more attributes of interest for each attribute data item of the plurality of attribute data items for the aggregate data group, (ii) the ranking for each attribute of interest of the one or more attributes of interest for the particular attribute data item, and (iii) the population ranking for each attribute of interest of the one or more attributes of interest for the particular attribute data item on non-overlapping portions of the user interface.

The limitations of wherein the user interface comprises (i) the comparison data value for each attribute of interest of the one or more attributes of interest for each attribute data item of the plurality of attribute data items for the aggregate data group, (ii) the ranking for each attribute of interest of the one or more attributes of interest for the particular attribute data item, and (iii) the population ranking for each attribute of interest of the one or more attributes of interest for the particular attribute data item on non-overlapping portions of the user interface; other than reciting “a processor” in “a method” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.



The limitations of wherein the user interface comprises (i) each standardized data value as a selectable user interface element for an attribute of interest of the one or more attributes of interest for each attribute data item of the plurality of attribute data items for the aggregate data group and (ii) displays the aggregate data value for a particular attribute of interest of the one or more attributes of interest for a particular attribute data item in response to 50AttyDktNo. 054642/695156 LEGAL02/401 51021v23receiving a selection of the selectable user interface element for the standardized data value for the particular attribute of interest by a user via the user interface; other than reciting “a processor” in “a method” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain a set of data and based on said data a value can be given based on how close the data is to the received query for any specific attribute. In addition a user can compare the groups which have been standardized to the new group which has been established, and 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein: each primary data group of the plurality of primary data group describes a clinical commissioning group, each aggregate data group of the plurality of aggregate data 

The limitations of wherein: each primary data group of the plurality of primary data group describes a clinical commissioning group, each aggregate data group of the plurality of aggregate data groups describes a group of medical conditions, each attribute data item of the plurality of attribute data items comprises an individual medical condition associated with the group of medical conditions described by the associated aggregate data group that is associated with the attribute data item, and the one or more attributes of interest comprise: a cost associated with the individual medical condition that is described by the attribute data item with respect to the clinical commissioning group that is described by the associated primary data group that is associated with the attribute data item and a number of patient activities associated with the individual medical condition that is described by the attribute data item with respect 

The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element 

Subject Matter to be novel and Nonobvious

The following is an examiner’s statement of reasons for Subject Matter to be novel and Nonobvious: 

Claims 1, 11 and 16 respectably recite a method, an apparatus and a non-transitory computer storage medium which importing, by one or more processors, the population dataset into a database environment; executing, by the one or more processors, at least one structured query language (SQL) procedure within the database environment via a computing entity to aggregate the plurality of records into a plurality of attribute data items, wherein: (i) each attribute data item of the plurality of attribute data items (a) is associated with an attribute data item identifier, an associated aggregate data group of a plurality of aggregate data groups, and an associated primary data group of the plurality of primary data groups and (b) comprises an aggregate data value for each attribute of interest of the one or more attributes of interest, and (ii) each aggregate data value for a particular attribute of interest in a particular attribute data item is determined based at least in part on a subset of data values for the particular attribute of interest in the plurality of records of the population dataset that relate to the associated aggregate data group for the particular attribute data item and the associated primary data group for the particular attribute data item; for each attribute 
	
The art of record, specifically Boncyk et al. (US 2017/0124119 A1), discloses process for object captures images uses data characteristics to identify object from a plurality of objects in a database. In addition to comparing data based on a set of characteristics. This distinguishes over the claimed invention because the claimed invention requires executing, by the one or more processors, the at least one SQL procedure within the database environment via a computing entity to identify a cohort for the attribute data item based at least in part on the associated primary data group for the attribute data item, wherein the cohort comprises one or more peer primary data groups of the plurality of primary data groups for the attribute data item; 47AttyDktNo. 054642/695156 LEGAL02/401 51021v23executing, by the one or more processors, the at least one SQL procedure within the database environment via the computing entity to generate a statistical data value for each attribute of interest of the one or more attributes of interest with respect to the cohort for the attribute data item, wherein at least one SQL procedure is configured to generate each statistical data value based at least in part on each standardized data value for one or more of the one or more peer primary data groups for the attribute data item;

BARNUM et al. (US 2017/0154288 A1), discloses group of metadata entries may correspond to a data entry of the set of data entries. In addition to identifying a set of scored for the subset of data entries. This distinguishes over the claimed invention because the claimed invention requires 47AttyDktNo. 054642/695156LEGAL02/401 51021v23executing, by the one or more processors, the at least one SQL procedure within the database environment via the computing entity to generate a statistical data value for each attribute of interest of the one or more attributes of interest with respect to the cohort for the attribute data item, wherein at least one SQL procedure is configured to generate each statistical data value based at least in part on each standardized data value for one or more of the one or more peer primary data groups for the attribute data item; and executing, by the one or more processors, the at least one SQL procedure within the database environment via the computing entity to generate the comparison data value for each attribute of interest of the one or more attributes of interest for with respect to the attribute data item, wherein the comparison data value represents a comparison between the standardized data value generated for the attribute of interest for the attribute data item and the statistical data value generated for the attribute of interest with respect to the cohort for the attribute data item;

Another prior art reference of record, Arsikere et al. (US 2018/0039629 A1), discloses selecting one or more multimedia items based on user request. In addition to classifying the items and determining an engagement score of said item. This distinguishes over the claimed invention because the claimed invention requires executing, by the one or more processors, the at least one SQL procedure within the 

Another prior art reference of record, Yan (US 2020/0320075 A1), discloses identifying relationships between objects of a NoSQL database. This distinguishes over the claimed invention because the claimed invention requires a data structure executing, by the one or more processors, the at least one SQL procedure within the database environment via the computing entity to generate a statistical data value for each attribute of interest of the one or more attributes of interest with respect to the cohort for the attribute data item, wherein at least one SQL procedure is configured to generate each statistical data value based at least in part on each standardized data value for one or more of the one or more peer primary data groups for the attribute data item; and executing, by the one or more processors, the at least one SQL procedure within the database environment via the computing entity to generate the comparison data value for each attribute of interest of the one or more attributes of interest for with 

Another prior art reference of record, Aumann et al. (US 8,321,398 B1), discloses determining relevancy of terms to content as they appear in document. In addition normalizing aggregating scores and determine a relevance ranking for the content. This distinguishes over the claimed invention because the claimed invention requires executing, by the one or more processors, the at least one SQL procedure within the database environment via a computing entity to identify a cohort for the attribute data item based at least in part on the associated primary data group for the attribute data item, wherein the cohort comprises one or more peer primary data groups of the plurality of primary data groups for the attribute data item; 47AttyDktNo. 054642/695156 LEGAL02/401 51021v23executing, by the one or more processors, the at least one SQL procedure within the database environment via the computing entity to generate a statistical data value for each attribute of interest of the one or more attributes of interest with respect to the cohort for the attribute data item, wherein at least one SQL procedure is configured to generate each statistical data value based at least in part on each standardized data value for one or more of the one or more peer primary data groups for the attribute data item.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167